Appeal by defendant: (1) from a judgment of the County Court, Richmond County, rendered October 31,1958 after a jury trial, convicting him of burglary in the third degree and of petit larceny, and imposing sentence upon him as a second felony offender; and (2) from each intermediate order made in the action. Judgment affirmed. No opinion. Appeal from intermediate orders dismissed. No separate appeal lies from such orders; they have been reviewed on the appeal from the judgment. Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.